Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the amendment, remarks filed on 05/03/2021 and the Examiner’s Amendment.
2.	Claims 1, 5, 11 and 16 have been amended. (See also the Examiner’s Amendment).
3.	Claims 6, 14 and 21 have been canceled (See also the Examiner’s Amendment).
4.	Claims 1-5, 7-13 and 15-20 are allowed.

	EXAMINER’S AMENDMENT	
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark D. Seegers (Reg. No. 75,657) on 06/08/2021.
The application has been amended as follows:

In the claims:
Claims 1, 11 and 16 have been amended.
Claim 6, 14 and 21 have been canceled.
The List of all claims are attached in the OA.APPENDIX, document named:
Examiner’s Amendment_16702129.

REASON FOR ALLOWANCE
6.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation a method comprising implementing an operational scenario within a target computing environment having a hierarchy of components that include operational 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

Beardslee (US 20060195822) discloses:  the electronic system is operated in its target environment and running at its target speed during said debugging. A computer software debugger is a software tool that allows a software developer to control the execution of a running computer software program by setting break-points, sequentially single-stepping through the execution of the computer software program; A "Testbench" is defined as an electronic system description that presents stimulus to and/or gathers information from the target electronic system design to be verified. The hierarchical design representation provides a description of the designs behavior and structure, such as a hierarchical netlist. The hierarchical design representation is stored in a hierarchical design database 712; These devices are able to change their functionality via an information stream transferred to the device.



Mulchandani  (US 5701488) discloses: A Host Trace of Debug Commands is preserved as the Target MCU is driven from a known first state to the Target State by executing a series of Debug Commands. Using a debugger, the object code generated can then be downloaded into the target evaluation system for executing and debugging the application.

Title: Vulnerability testing of software system using fault injection, author: W Du et al, published on 1998.

Title: Goofi: Generic object-oriented fault injection tool, author: J Aidemark, published on 2001 source: IEEE


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-


/CHAMELI DAS/Primary Examiner, Art Unit 2196